Citation Nr: 1548421	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-04 826	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a variously diagnosed psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to April 1992.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

These matters were originally before the Board on appeal from a November 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO) that, inter alia, denied service connection for headaches and declined to reopen a claim of service connection for psychiatric disability.  In December 2011, a videoconference Board hearing was held before the undersigned; a transcript of that hearing is associated with the claims file.  In March 2012  the Board reopened the psychiatric disability claim and remanded both issues currently on appeal for additional development, to include providing the Veteran opportunity to submit private treatment records or releases for VA to obtain such records on his behalf.  [The March 2012 Board decision also dismissed service connection claims for mid-back, low back, bilateral knee, and left foot disabilities that were withdrawn by the Veteran; those matters are no longer before the Board.]  

These matters were again before the Board in May 2014, when they were dismissed as abandoned because the Veteran failed to provide the private treatment records or releases for VA to obtain the records on his behalf.  See 38 C.F.R. § 3.158.  The Veteran appealed that decision to the Court (where he was represented by an attorney), resulting in a September 2015 Joint Motion for Remand (JMR) by the parties.  A September 2015 Court Order remanded the matters for compliance with the instructions in the JMR.  .  The Veteran's claims file is now in the jurisdiction of the Salt Lake City, Utah, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.




REMAND

Upon consideration of the parties' agreement in the JMR, and upon close rereview of the record, the Board has identified additional development necessary before the claims on appeal may be readjudicated.  

The parties to the JMR agreed that the Board did not consider the significance of issuing a supplemental statement of the case (SSOC) in November 2012, denying the claims on appeal, less than one year after the Veteran was notified, in April 2012, that he had up to one year to provide for the record (or provide releases for VA to obtain on his behalf) records of identified private treatment he had received for the disabilities at issue.  This suggests an allegation that the Veteran intended to cooperate with the requests for information and releases but felt precluded from doing so by the premature issuance of the SSOC.  Consequently, the Board finds that the Veteran should be provided with another opportunity to provide releases for the identified records.

Specifically, the Veteran should be asked to indicate whether or not he received postservice treatment from a private neurologist and psychiatrist (as was previously stated), to identify all such private treatment providers, and to either provide all records of such treatment/evaluation or provide release forms to allow VA to obtain such records on his behalf.  The Board notes that he did not respond to previous requests to identify and provide releases for records of such treatment/evaluation.  Inasmuch as records of private evaluation/treatment for headaches and psychiatric disability would provide support for the Veteran's claims, they are critical evidence that must be secured.  [On the other hand, if the Veteran declines to provide/provide releases for the private treatment records (that he previously identified), it would weight against the credibility of his allegations, and the assumption would be that such records do not exist.  

Furthermore, the Board notes that the Veteran made additional arguments (through counsel) in his brief to the Court in these matters, to include argument that VA was insufficiently thorough in its attempts to reach the Veteran to notify him that he needed to submit the requested records/releases, and of the timeframe for doing so.  To the extent that such argument contributed to the parties' conclusion that remand was necessary, and to avoid further readjudication on the matter, the Board finds that VA must continue to attempt to contact the Veteran, using all available means/phone numbers in the record, until they reach him and are able to notify him of the need to provide records/releases within one year.  The Veteran must be provided a full year (from the time contact is confirmed) to respond to the request for records/releases.  

Upon close de novo review of the current record, the Board notes that some of the records already obtained appear to be incomplete or inaccurate.  With respect to the Veteran's STRs, at the December 2011 hearing, the Veteran testified that he experienced headaches during service and was sent to a neurologist, who prescribed medication.  On May 2011 VA psychiatric examination, he stated that the neurologist was at Ft. Riley.  A review of his STRs indicates that in December 1990 he was noted to have chronic tension headaches and was referred to a neurologist.  The Veteran's lay testimony is consistent with the reference in his STRs to a neurology referral, and suggests that there may be outstanding STRs not yet associated with his record.  On remand, exhaustive development to obtain all STRs is necessary, to specifically include a search for records of consult with a neurologist at Ft. Riley in December 1990 or early 1991.  

Regarding postservice treatment records, the March 2012 Board remand instructed the AOJ to associate all relevant VA treatment records with the record, to specifically include copies of records of the Veteran's treatment at George Wahlen VA Medical Center from 1992-2005.  In June 2012, records from that facility were associated with the record.  While the records provided (pertaining to group counseling sessions and the Veteran's specific participation therein) do not explicitly identify the individual ("Clt") to whom they refer, it appears that they refer to someone other than the Veteran.  Notably, they show a diagnosis of posttraumatic stress disorder based on stressors patently inconsistent with the Veteran's period of service.  (See, e.g., December 14, 2011, note (referring to "Clt's" service in Vietnam and inclusion of treatise evidence referring to an individual's Vietnam experiences and labelled with a file number that does not appear to be the Veteran's.)  On remand, the Veteran's records from George Wahlen VA Medical Center, as well as any other VA treatment records not already in the claims file, must be located and associated with the record. 

The Board also finds that new VA examinations are warranted.  Upon close rereview of the Veteran's service treatment records (STRs), the Board finds that factual premises stated on June 2011 VA neurology examination (by a physician's assistant) were inaccurate.  The examiner noted one instance of headaches recorded in the STRs, while the record in fact reflects what appears to be an ongoing problem with tension headaches during service and in the first year postservice.  (See December 1990 STR (noting chronic tension headaches and referral to neurology); April 1991 dental questionnaire (noting chronic muscle tension headaches); December 1991 optometry STR (noting headaches); and June 1992 VA general medical examination (noting occasional headaches associated with muscle tension).  Consequently, the examination and the opinion offered are inadequate for rating purposes, requiring a new examination/opinion by a neurologist.

The Board also finds that a new psychiatric examination is warranted.  While the May 2011 VA psychiatric examination was quite detailed, given the current stage of this appeal, the Board finds that less than exhaustive development of the medical evidence would unnecessarily delay resolution of the matters on appeal.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ must secure for the record complete copies of all VA evaluations and treatment the Veteran has received for the disabilities at issue herein that are not already associated with the record, to specifically include the Veteran's records from George Wahlen VA Medical Center.  If such records are unavailable, the reason must be explained for the record (and the Veteran should be so notified).

2.  The AOJ must ask the Veteran to identify all sources of postservice private evaluations/treatment he has received for headaches and psychiatric disability and to submit for the record complete records of such evaluations and treatment or provide release forms for VA to obtain such records on his behalf.  Development for the complete records from the providers identified must be exhaustive.  If records are not obtained because the provider is no longer in practice, or the records have been destroyed, the unavailability of records (and the steps taken to attempt to obtain them) must be documented for the record and the Veteran so notified (and advised that ultimately it is his responsibility to ensure that such records are received.)  

The Veteran must be provided a full year (from the time he is contacted) to respond to the request for records/releases.  VA must continue to attempt to contact the Veteran, using all available means/phone numbers in the record, until they reach him and are able to notify him of the need to provide records/releases within one year.  

3.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of his headaches.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record the examiner should provide an opinion that responds to the following:

(a)  Please identify (by diagnosis) the Veteran's current headache disability, if any.  Please identify whether the diagnosed disability is a separate disability entity or a manifestation of an underlying psychiatric disability.  (See February 2010 letter from the Veteran's treating VA psychiatrist.)

(b)  What is the most likely etiology for any/each headache disability diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability is directly related to (was incurred to/had its onset during his active duty service)?  

The examiner should explain the rationale for all opinions, citing to supporting factual data, as indicated.  The rationale must reflect consideration of the notations of headaches in December 1990, April 1991, and December 1991 STRs and on June 1992 VA medical examination.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine the nature and likely etiology of his variously diagnosed psychiatric disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Please identify (by diagnosis) each psychiatric disability found.  In so doing, please reconcile the current findings with the diagnoses of schizoaffective disorder, bipolar disorders I and II, major depressive disorder with psychotic features, generalized anxiety disorder, adjustment disorder, dysthymia, panic disorder with agoraphobia, personality disorder not otherwise specified, and avoidant, passive, dependent, and borderline traits found in his VA treatment records/on prior examinations.

(b)  Please identify the likely etiology for each psychiatric disability diagnosed; specifically, is it at least as likely as not (a 50% or greater probability) that such is related to (incurred in or aggravated by) the Veteran's active service or any headache disability identified on the neurological examination sought above?  For any psychiatric disability that is determined to not be related to active service or a headache disability, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

5.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

